Citation Nr: 1610481	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	James D. Padgett, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to June 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Philadelphia, Pennsylvania RO.  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2012, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of PTSD based on a corroborated stressor event in service or on a fear of hostile military or terrorist activity. 

2.  A chronic psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service.

3.  A left ear hearing loss disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding of a nexus between the Veteran's left ear hearing loss and his service.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).
2.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2006 and July 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  Notably, during the February 2012 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between the claimed disabilities and his service); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in April 2006, September 2007, July 2010, August 2010, and October 2013, as well as a June 2014 addendum opinion.  As will be discussed in greater detail below, the Board finds the examination reports (cumulatively) to be adequate for rating purposes, and the October 2013 and June 2014 examination and opinion reports satisfy the mandate of the July 2012 remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  




Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Psychiatric disability

Certain chronic diseases (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed stressor in service.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under the revised (effective July 12, 2010) 38 C.F.R. § 3.304(f)(3): 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran cited as his alleged stressors in service that, while he was stationed with the 60th Civil Engineer Squad, at Travis Air Force Base, he experienced panic and anxiety attacks after the Iran hostage situation.  He stated that he worked on the flight line on repair duty at the Military Airlift Command.  He stated that he was on 24 hour a day standby notice to go anywhere he was needed on a moment's notice.  He stated that about one year into his service, he began having severe panic-anxiety attacks.  He stated that, shortly after the American hostages were taken by Iran, he was told to report for vaccination updates and prepare to go abroad.  He stated that after many aborted missions to unknown destinations, he became withdrawn and wanted nothing to do with social settings, including his regular work duties.

The claims file includes a May 2006 memorandum with a formal finding of a lack of information required to verify stressors in connection to the PTSD claim.

The Veteran's STRs are silent for complaints, findings, treatment or diagnosis of a psychiatric disability.  On June 1980 service separation examination, psychiatric clinical evaluation was normal; in a contemporaneous report of medical history, he denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  His service personnel records (SPRs) reflect that his primary MOS in service was pavements maintenance specialist.  

On May and June 2002 treatment, the Veteran reported anxiety and panic attacks; the diagnosis was major depressive disorder.

On October 2004 psychiatric assessment/evaluation, the Veteran reported having flashbacks of being stabbed repeatedly in the abdomen in 1998.  He reported having mood swings and difficulty being in a social setting since 1998.  He reported anxiety symptoms and cited the traumatic event of being stabbed in 1998.  The diagnoses included panic disorder, generalized anxiety disorder, and PTSD.

On July 2007 VA treatment, the Veteran reported having classic panic attacks since service with a rapid response team in service.  He reported that he did not see combat but frequently went on aborted missions.  He reported that he was stabbed in the abdomen during a mugging in 1998.  The diagnostic impressions included panic disorder, insomnia, and depressive disorder.

On July 2010 VA examination, the Veteran reported that he fell down steps in 1982, broke his jaw and knocked his teeth out, after which he underwent 9.5 hours of surgery for a cracked jaw and teeth replacement.  He also reported that he was stabbed three times in the stomach in 1998; he underwent surgery, and in November 1998 he was hospitalized for 5 days.  The examiner noted a history of treatment for insomnia secondary to anxiety (in June 1980, when the Veteran's wife was expecting), panic disorder, generalized anxiety disorder, and PTSD.  The Veteran reported that he was a heavy equipment operator in service and repaired air strips.  He denied serving in combat.  He reported that he was told he might be shipped overseas to a war zone; he stated that he had to report and board airplanes 33 times but the flights were all called off and the missions were aborted.  The examiner noted that the Veteran appeared to believe all his psychological problems stem from having to "be ready to ship to a war zone" where he could be killed.  The Veteran reported that being asked where he would want to have his remains shipped if he were killed was especially traumatic for him.  The examiner noted that the Veteran was given an early honorable discharge from service after less than 2 years, "for apathy, defective attitude and inability to expend effort constructively".  The Veteran minimized the problems he had in service, stating he was given a reprimand for being late to work, and he then alleged that one of the sergeants had it out for him.  Following a mental status examination, the diagnosis was panic disorder without agoraphobia.  The examiner opined that, although the Veteran appears to have experienced a life-threatening injury of being stabbed on the street, and he reported a number of PTSD symptoms, they do not meet the criteria necessary to be diagnosed with PTSD.  The examiner opined that it is less likely than not the Veteran's panic disorder is caused by his service.  The examiner noted that the Veteran was suffering from a number of medical problems, including a fear of having cancer, and he has suffered traumas since his service which appear to interfere or impact on his social and occupational functioning.
On June 2011 examination for Social Security Administration disability benefits, the Veteran reported that he attended outpatient therapy at Crozer Community Hospital from 2004 to 2007.  He denied any history of psychiatric hospitalization.  He reported that he had been attending VA outpatient therapy for 4 years.  He reported having nightmares and flashbacks of the numerous deaths that he experienced throughout his life, including the suicide of friends when he was younger.  He reported experiencing traumatic events in the military.  He reported that his panic attacks began in the military.  The diagnoses were panic disorder and PTSD due to being in the military and being stabbed.

At the February 2012 Board hearing, the Veteran testified that from May 1979 to June 1980, his squadron participated in several missions of rapid readiness preparedness, and they were never told where they were going, but the missions were each aborted.  He testified that the missions caused stress and anxiety.  He testified that he reported his problems to his superior and was verbally abused.  He testified that he sought treatment for anxiety from 1981 to 1991; his stabbing in 1998 exacerbated his anxiety and in 2003 he again sought treatment for chronic anxiety.

The Veteran testified, and the record shows, that he was stabbed "repeatedly in the abdomen" in 1998 in Philadelphia and was hospitalized for two days.  In the July 2012 remand, the Board instructed that the hospitalization and follow-up records associated with this traumatic event (which was noted to be a stressor by the July 2010 VA psychiatric examiner) should be secured.  The Board also noted the Veteran's reports of seeing numerous psychiatric treatment providers from 1981 to 2012; the Board further noted that the RO secured private psychiatric treatment records from October 2004 to May 2006, but the remaining records had not yet been secured or certified to be unavailable.

In May 2013, the AOJ issued a letter asking the Veteran to identify all non-VA treatment providers, including those associated with his 1998 hospitalization and follow-up treatment for stab injuries.  In a July 2014 response, the Veteran stated that he had been seeing psychiatrists since 1981 for his chronic anxiety disorders, and all of his records were destroyed in a fire except for his VA treatment records.  The remand instructions to obtain outstanding records have been satisfied.  The Board finds that no pertinet records are outstanding and available.

In a June 2014 addendum opinion, the July 2010 VA examiner noted the Veteran's current VA treatment for generalized anxiety disorder.  The examiner reviewed the claims file and cited treatment records from May 2013, November 2013, and May 2014, which reflect that the Veteran was doing generally well and his anxiety was under good control with medication.  The examiner stated that the Veteran appears to suffer from a number of significant medical problems and has suffered traumas since his service which appear to interfere or impact on his social and occupational functioning.  The examiner opined that the Veteran also appears to worry on an ongoing basis about his financial situation due to his limited income.  The examiner noted that the Veteran was awarded SSA disability benefits since the 2010 examination.  The examiner opined that it is not uncommon for an individual to suffer with anxiety when dealing with financial concerns and chronic physical and medical issues such as the Veteran was suffering.  After reviewing the available evidence, the examiner opined that the original opinion does not warrant a change; the examiner opined that it is less likely than not the Veteran's mental disorder was caused by his service.

VA treatment records through December 2015 reflect treatment for generalized anxiety disorder; the Veteran reported that he developed panic attacks while in the military and he saw a family physician for anxiety and insomnia.  He reported PTSD symptoms consisting of some memories from the stabbing.  Additional treatment records are otherwise silent regarding the etiology of his psychiatric disability.

The Veteran has also submitted lay statements regarding his difficulties due to psychiatric disability.

The preponderance of the evidence is against a finding that the Veteran has PTSD.  The relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3) do not apply because while he did serve in an area where he may have been under a threat of imminent bodily harm, he has not been assigned a diagnosis of PTSD based on a fear of hostile military or terrorist activity.  Indeed, the VA examiner opined that the constellation of symptoms necessary for a diagnosis of PTSD was not shown and the Veteran does not merit a diagnosis of PTSD.  The record does not show that the Veteran engaged in combat with the enemy.  As a threshold legal requirement for establishing service connection for PTSD (a valid diagnosis of such disability) is not met, service connection for PTSD is not warranted.  The Board notes that PTSD symptoms (vs. a confirmed diagnosis) reported have been related to a postservice stabbing (and not to a stressor event in service).

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  A chronic acquired psychiatric disability was not noted in service or clinically noted post-service prior to 2002, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the July 2010 VA examiner's report and June 2014 addendum opinion concluding that the Veteran does not have a current psychiatric disability related to service warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains why the complaints and findings shown do not support a nexus between any diagnosis of a psychiatric disability and the Veteran's service.  The VA examiner's reports also included a mental status examination and thorough reviews of the record.

The Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service.  


Regarding the Veteran's own opinion that he has a psychiatric disability that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, and the appeal in this matter must be denied.

Left ear hearing loss

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran contends that his left ear hearing acuity was damaged by his service as a pavements maintenance specialist working on the flight line, exposing him to noise trauma.  Based on his service records, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of left ear hearing loss.  On June 1980 service separation examination, audiometric findings were within normal limits (all puretone thresholds from 500 to 4000 Hertz were between 5 and 20 decibels); in a contemporaneous report of medical history, the Veteran denied any history of hearing loss.  

On December 1980 VA examination, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Left
25
20
25
n/a
30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The impression was borderline normal hearing.  No opinion was offered regarding etiology.

On April 2006 VA examination, the Veteran reported the onset of hearing loss in 1978.  He reported military noise exposure when he was in runway repair and he was around jackhammers, aircraft engines, and heavy equipment; he wore hearing protection.  He denied any kind of excessive noise outside of the military.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Left
25
25
20
40
40

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  The conclusion was that the Veteran had a mild sensorineural hearing loss bilaterally.  No opinion was offered regarding etiology.

On September 2007 VA examination, the Veteran reported military noise exposure due to jackhammer, air compressor, and jet noise, for which he wore hearing protection.  He reported occupational noise exposure due to jackhammers, for which he wore hearing protection.  He did not report recreational noise exposure.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Left
40
35
40
45
40

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The diagnosis was flat mild sensorineural hearing loss in the left ear.  No opinion was offered regarding etiology.

On August 2010 VA examination, the Veteran reported military noise exposure in the form of jackhammers, air compressors, and jets, and occupational noise exposure from jackhammers; recreational noise exposure was denied.  Audiometry revealed that puretone thresholds, in decibels, were: 
HERTZ
500
1000
2000
3000
4000
Left
30
35
40
45
45

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The diagnosis was mild to moderate hearing loss in the left ear.  The examiner noted that that audiometry on induction and separation from service showed normal hearing, and opined that the Veteran's hearing loss was less likely as not caused by noise exposure in service.  

In the July 2012 remand, the Board found that the August 2010 VA examiner's opinion did not contain adequate rationale; the examiner did not explain why the clinical data (of normal hearing at induction and separation) support her conclusion.  The matter was remanded for further explanation.

On October 2013 VA examination, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Left
35
40
45
50
50

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The examiner opined that the Veteran's left ear hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner opined that the STRs clearly established that the Veteran was discharged from service with puretone thresholds within clinical normal limits, and that there was no evidence of a significant threshold shift or suggestion of changes to hearing sensitivity.  The examiner therefore opined that the left ear hearing loss had its onset after service and was caused by factors that occurred after service.

The VA and private treatment records in evidence reflect that the Veteran wears hearing aids in both ears but contain no further opinions regarding etiology of his left ear hearing loss.

It is not in dispute that the Veteran has a current left ear hearing loss for VA compensation purposes.  What remains for consideration is whether his current left ear hearing loss is somehow shown to be etiologically related to his service.  The only competent medical evidence in this matter consists of the reports of the VA examinations and opinions cited above.  The Board finds the October 2013 VA examination and opinion to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history and adequately explained the rationale for the conclusions reached, citing to accurate factual data.  The Veteran has not submitted a positive medical opinion in support of his claim, thus the evidence is not in equipoise.  Additionally, as a left ear hearing loss disability is not shown to have been manifested in service or in the first postservice year, service connection on the basis that such disability became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1137) is not warranted.  

In summary, the evidence shows that the Veteran did not have a left ear hearing loss disability in service, and there is no competent evidence that a left ear sensorineural hearing loss was manifested to a compensable degree within a year following service.  The preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss is related to his service, to include as due to exposure to noise therein.  Service connection for left ear hearing loss is not warranted.


ORDER

Service connection for a variously diagnosed psychiatric disability is denied.

Service connection for left ear hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


